CORRECTED DETAILED ACTION
This action supplements the previous Notice of allowability mailed out on 04/22/22 to consider the IDS filed on 05/16/22.
2.	Claims 1-9 & 11-18 are under examination.

Information Disclosure Statements
3.	   The information disclosure statement (IDS) submitted on 05/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Remarks 
4.	Claims 1-9 & 11-18 are remained allowed in view of the newly filed IDS filed on 05/16/22. 


Allowable Subject Matter
5.	Claims 1-9 & 11-18 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469